The questions involved in this appeal are in all respects similar to those presented in Armour  Co. v. R. Rosenberg Sons Co. (No. 2104), ante, p. 773, [173 P. 404], and upon the authority of that case the judgment is reversed.
Zook, J., pro tem., and Beasly, J., pro tem., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on May 13, 1918, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 10, 1918.